Title: James Madison to Ferdinand R. Hassler, 2 May 1827
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 2. 1827.
                            
                        
                        In answer to your letter of April 25. I have to remark that it is Mr. Key professor of Mathematics, and not
                            Mr. Bonnycastle, who is about to resign his place in the University of Virginia, to which I can only add that the
                            intimation of your wishes with respect to the vacancy, will be duly laid before the Visitors at their appointed meeting in
                            July next. With esteem & friendly respects
                        
                            
                                James Madison
                            
                        
                    